DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Gershon on August 11, 2021.

The application has been amended as follows: 

Amend claim 13, line 4 as follows:
“…an inner tube and [[a single]] no more than one plurality of tines”
Amend claim 13, lines 17-19 as follows:
“and [[all of the tines of the apparatus]] each tine of the plurality of tines exit distal of the balloon such that the tips of [[all of the tines of the apparatus]] the plurality of tines are the plurality of tines are positioned distal of the branch;”

Allowable Subject Matter
	Claims 13, 15, 18-20, 23, 27, 29, 31, 32, 34, and 36 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method of treating renal hypertension.  
	The closest prior art of record is Zarins (US 20080255642).  
Regarding independent claim 13, Zarins fails to teach among all the limitations or render obvious an apparatus having no more than one plurality of tines where each tine of the plurality of tines exit distal of the balloon and a centering structure, in combination with the total structure and function as claimed.  Instead, Zarins teaches a configuration (fig. 11) which comprises a plurality of tines (needles 1028 and 1029 in fig. 11 form a plurality); however, a subset of these tines are shown to be positioned proximally to a balloon (1030 in fig. 11) and there is no teaching or suggestion to place each tine of the plurality of tines distally of both the balloon and a centering structure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783               
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783